           Case 1:21-cv-00753-DKC Document 6 Filed 03/25/21 Page 1 of 5




3-1-2021                            000622830G0001                        6020210301003421
           Case 1:21-cv-00753-DKC Document 6 Filed 03/25/21 Page 2 of 5




3-1-2021                            000622830G0001                        6020210301003421
           Case 1:21-cv-00753-DKC Document 6 Filed 03/25/21 Page 3 of 5




3-1-2021                            000622830G0001                        6020210301003421
           Case 1:21-cv-00753-DKC Document 6 Filed 03/25/21 Page 4 of 5




3-1-2021                            000622830G0001                        6020210301003421
           Case 1:21-cv-00753-DKC Document 6 Filed 03/25/21 Page 5 of 5




3-1-2021                            000622830G0001                        6020210301003421
